Citation Nr: 1207283	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for residuals of central serous chorioretinopathy of the right eye. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from November 1988 to April 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection claim for central serous chorioretinopathy and assigned a 0 percent disability rating.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in St. Petersburg, Florida.  

This case previously was before the Board in June 2010.  At that time, the Veteran's claim for a compensable initial rating for the residuals of central serous chorioretinopathy was remanded for further development.  Over the course of the remand, a June 2011 rating decision granted a higher initial rating of 10 percent for the appeal period.  However, that does not constitute a full grant of the claim on appeal and the claim for increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In October 2011, this matter was again remanded by the Board for further development.

The issue of entitlement to service connection for headaches, secondary to central serous chorioretinopathy was raised by the record in the Veteran's July 2011 statement and August 2011 Informal Brief of Appellant in Appealed Case, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, as the Board did not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

For the appeal period, the Veteran's right eye disability was not manifested by corrected vision of 20/70 in one eye and 20/50 in the other eye, or 20/200 in one eye and 20/40 in the other eye, nor field vision impairment, unilaterally, with concentric contraction limited to 15 degrees but not to 5 degrees.  
CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a service-connected right eye disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1-4, 4.14, 4.79, Diagnostic Codes 6079 - 6081 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's increased rating claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in November 2004 and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby satisfying the requirement for notice because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is required with respect to the Veteran's claim for a higher initial disability rating.  Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service medical records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has also been provided with VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  A claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).

The regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because this appeal arises from an initial rating, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance.  The entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Rating a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran's service-connected residuals of central serous chorioretinopathy is currently rated 10 percent disabling under Diagnostic Code 6079-6081.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).

The Board acknowledges that the portion of the rating schedule that addresses disabilities of the eyes was revised effective December 10, 2008.  However, only claims received on or after December 10, 2008, will be rated under the new criteria.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The Veteran's claim was received prior to December 10, 2008, and therefore, the revised regulations are not for application.  The appeal will only be considered under the old criteria. 

Under Diagnostic Code 6081, scotoma are to be assigned a maximum 10 percent rating.  Otherwise, they are to be rated on the basis of loss of visual acuity or impairment of the field of vision, whichever provides the higher rating.  However, such ratings are not to be combined.  38 C.F.R. § 4.79, Diagnostic Code 6081, Note (2011).

Regarding impairment of field vision, the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields provided in Table III.  The degrees lost are then added together to determine the total degrees lost.  That total is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2011). 

The normal visual field extent at the 8 principal meridians, in degrees, is:  temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 38 C.F.R. § 4.76a, Table III (2011).

Diagnostic Code 6080 provides that unilateral concentric contraction of the visual fields to 60 degrees, but not to 45 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/50.  Unilateral concentric contraction of the visual fields to 45 degrees, but not to 30 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/70.  Unilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/100.  Unilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 20 percent disabling or as equivalent to visual acuity of 20/200.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2011).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under those criteria, impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2011).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2011).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2011).

With regard to impairment of central visual acuity, former Diagnostic Code 6079 allows for a 10 percent disability rating when corrected vision in one eye is no better than 20/50, and corrected vision in the other eye is 20/40 or better.  A noncompensable disability rating is assigned where corrected vision in both eyes is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). 

Because the Veteran is not service-connected for left eye disability, the Veteran's right eye disability will be rated under the assumption that vision in the left eye is 20/40 or better.  Under the older criteria, where only one eye is service-connected, and the Veteran is not rated as being blind in both eyes, the other eye is considered normal for rating purposes.  For rating, normal, in terms of central visual acuity means 20/40 vision.  38 C.F.R. § 4.84a, Table V; 38 C.F.R. § 3.383(a)(1).  Manifestations not resulting from the service-connected disability may not be used in establishing the service-connected rating.  38 C.F.R. § 4.14.  Central visual acuity is to be rated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  38 C.F.R. § 4.76.

The medical evidence in this case consists of outpatient treatment records and VA examinations dated in February 2005 and July 2010, with an addendum dated in November 2011.  

The February 2005 examiner indicated that the Veteran was examined and his chart reviewed.  The Veteran reportedly developed central serous chorioretinopathy in September 2004.  His vision at the time was 20/50 in the right eye (OD) and 20/200 in the left eye (OS).  He was treated with laser treatment in both eyes (OU) and his vision improved.  The Veteran's visual acuity, corrected was 20/20 OD and 20/40+1 OS.  Other testing indicated that the Veteran's macula was normal OD, but OS there was a moderate chorioretinal scar.  The Veteran was diagnosed with resolved central serous chorioretinopathy (CSCR).  The examiner stated that CSCR was a condition of unknown etiology, but did have a relationship to hypertension.  The examiner stated that it was likely that condition was related to the Veteran's service-connected hypertension.  The CSCR was also noted to be prone to recurrences and that the Veteran may have additional bouts in the future, and the distortion and field defect OS was likely permanent in that there was a macular scar present.

The Veteran was again examined by VA in July 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was briefly noted.  The Veteran was indicated to have suffered acute vision loss OD in 2004, with subsequent laser.  The Veteran reported symptoms of haze with halo-like edges just below fixation and to his left in the right eye only.  The Veteran reported no symptoms in the left eye.  Examination of the right eye revealed a hyperpigmented scar on the macula, 1 disc diameter by 1 disc diameter in size, immediately superior to fovea.  There was no edema.  There was a visual field defect and scotoma in the right eye.  The scotoma was not centrally located and occupied less that 25 percent of the visual field.  The left eye was normal with no scotoma.  Central visual acuity was not worse that 5/200, and no central corneal disorder.  Visual acuity was measured in the right eye as 20/25 uncorrected, 20/20 corrected (distance) and 20/80 uncorrected, 20/20 corrected (near).  In the left eye visual acuity was the same.  Other testing was normal.  The Veteran was diagnosed with hyperpigmented scar OD related to ICSC causing a scotoma in the right eye.  The scotoma was located interiorly, not within central 20 degrees, occupying less than 25 percent of the seeing visual field.

An accompanying Goldman Eye Chart was interpreted in November 2011.  That chart was found to show the right eye with 180 meridian - 67 degrees, 225 meridian - 45 degrees, 270 meridian - 52 degrees, 315 meridian - 78 degrees, 0 meridian - 85 degrees, 45 meridian - 65 degrees, 90 meridian - 49 degrees, and 135 meridian - 59 degrees.  In the left eye, the chart showed 180 meridian - 85 degrees, 225 meridian - 78 degrees, 270 meridian - 65 degrees, 315 meridian - 45 degrees, 0 meridian - 60 degrees, 45 meridian - 52 degrees, 90 meridian - 50 degrees, and 135 meridian - 67 degrees.

The Veteran's treatment records include a June 2005 report indicating that the Veteran had a history of central serous chorioretinopathy.  The Veteran was noted to have had laser treatment nine months previously.  His vision was 20/20 in both eyes with normal pressure in his eyes and no cataracts.  Examination of the right eye showed a superior pigmented scar in the macula.  It was not in the fovea.  The physician stated that the scar in the right eye was not related to the previous laser, but was rather related to the central serous chorioretinopathy.  The physician stated that the scar would leave the Veteran with a small scotoma below his central vision in the right eye.  

A treatment report dated in October 2004 indicated vision of 20/25 OD and 20/70 OS.  The report did not indicate whether this was corrected or uncorrected.  Central serous retinopathy OS was noted.  A treatment report dated in November 2009 indicated vision of 20/20 in both eyes.

Based on a review of the evidence, the Board finds that the severity of the Veteran's right eye disability does not support or closely approximate the criteria to warrant an evaluation in excess of the currently assigned 10 percent.  The RO has rated the Veteran's right eye disability as 10 percent disabling.  Since the 10 percent rating is the rating available under Diagnostic Code 6081, the Board must consider whether the Veteran's right eye disability warrants a higher rating due to loss of central visual acuity or impairment of field of vision.  38 C.F.R. § 4.84a, Diagnostic Code 6081, Note. 

In order to warrant a higher rating of 20 percent rating for loss of central visual acuity, the corrected vision must be 20/70 in one eye and 20/50 in the other eye, or 20/200 in one eye and 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079.   During the course of this appeal, the Veteran's visual acuity never met this criteria.  Using the worst visual acuity in each eye, which would be 20/70 in the left eye and 20/25 in the right eye (assuming that was a corrected measurement, which was not noted), under the criteria listed in the Diagnostic Codes 6061 through 6079, the Veteran's vision acuity is not severe enough to warrant a higher evaluation on the basis of impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079, Table V (a compensable rating for central visual acuity impairment requires at least 20/50 in each eye).  Using the confirmed corrected visual acuity measurements in the claims file, no more than a 0 percent rating is warranted for loss of central visual acuity.  Consequently, the Board finds that a rating in excess of 10 percent for the right eye disability based on central visual acuity impairment is not warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6066- 6079, Table V.

The Veteran also does not warrant a rating in excess of 10 percent if rated for impairment of field of vision under Diagnostic Code 6080.  38 C.F.R. § 4.84a.  In order to support a higher rating of 20 percent rating based upon field vision impairment, unilaterally, the concentric contraction must be limited to 15 degrees but not to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  Here, the interpretation of the Goldman visual field test did not indicate concentric contraction in that range for any of the measured meridians.

The Board finds that there is no medical basis for assignment of a higher rating based on impairment of central visual acuity or impairment of field vision.  Accordingly, there is no basis for the assignment of a schedular rating in excess of the currently assigned 10 percent rating for the right eye disability.  The Board concludes that the preponderance of the evidence is against a rating in excess of 10 percent for the right eye disability, and the claim for an increased rating is denied.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected disability.  However, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning additional staged ratings for the right eye disability is not warranted. 

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through the senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is rated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher rating on an extra-schedular basis.  The Board notes that Veteran has stated that he feels he has lost more than 25% of his sight and that the disability causes headaches and interferes with his job as a mail carrier.  However, while there may be some interference with his employment, the medical evidence does not show that the Veteran's disability has resulted in marked interference with employment beyond that contemplated in the rating criteria.  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial disability rating for the residuals of central serous chorioretinopathy greater than 10 percent is denied.


REMAND

With regard to the issue of entitlement to a TDIU, the Board acknowledges that the RO has not developed or adjudicated that issue.  However, a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, is part of a claim for increased compensation.  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the claims file contains a May 2006 RO letter responding to a claim from the Veteran for individual unemployability.  The Veteran's claims file does not indicate that this claim has been adjudicated by the RO, although the issue is listed as having been denied in the June 2011 rating decision.  Generally, where it is discovered  that the Veteran has requested to file a claim, and that claim has not yet been adjudicated by the RO, a referral to the RO for initial consideration of the matter is requested.  However, since the Veteran has commented in the record that his disability had affected his employment options, the Board finds that claim is raised as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the Agency of Original Jurisdiction (AOJ) for proper development and adjudication.

Accordingly, the case is REMANDED for the following action:

Adjudicate the matter of whether the Veteran is entitled to a TDIU rating, to include consideration of whether the claim should be submitted to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 4.16(b).  If the claim is denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


